The Comptroller is not authorized to assign a bond and mortgage held by him as security for circulating notes, except in pursuance of the provisions of the 5th, 9th and 11th sections of the act to authorize the business of banking.
The plaintiff placed in the hands of the president of a banking association, circulating notes of such association equal in amount to the sum for which the Comptroller held one of its mortgages as security; and the president, acting for and in behalf of the plaintiff\ delivered such notes to the Comptroller, and received an assignment of the bond and mortgage to himself, and delivered them to the plaintiff, who filed a bill to foreclose the mortgage.
Held, that the plaintiff had obtained no title to the bond and mortgage.
*17That the effect of the transaction was to vest the title to the bond and mortgage in the banking association, discharged from the Comptroller’s lien, as it was held before the assignment to him.
That the delivery of the bond and mortgage by the president of the banking association to the plaintiff, under the circumstances,-gave to the latter no title.
(S. C., 7 N. Y. 538.)